DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 10 and 12 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ardo (US PgPub No. 2018/0191952). 
Regarding claim 1, Ardo teaches an electronic apparatus (figure 6 item 600) comprising: a line-of-sight input member configured to receive a line-of-sight input that is a position input in accordance with a line of sight of a user (figure 6 item 670); and at least one memory and at least one processor which function as a control unit configured to perform control (paragraphs 0012 – 0013) such that an indicator is displayed at a first position based on the line-of-sight input, the indicator is moved from the first position to a second position according to a moving operation performed on an operating member that receives a user operation different from the line-of-sight input (figures 9B – 9D also paragraphs 0074 - 0075; an indicator is displayed at a first position based on the line-of-sight input, the indicator is moved from the first position to a second position according to a moving operation performed on an operating member that receives a user operation different from the line-of-sight input), (a) calibration of the input position in accordance with the line of sight, on a basis of the first position and the second position, is not performed in a case where an instruction operation for executing specific processing at a position of the indicator is not performed (figures 5A and 9B – 9D also paragraphs 0074 - 0075 and 0120; calibration of the input position in accordance with the line of sight, on a basis of the first position and the second position, is not performed in a case where an instruction operation for executing specific processing at a position of the indicator is not performed), and (b) calibration of the input position in accordance with the line of sight is performed on the basis of the first position and the second position in a case where an instruction operation for executing the specific processing is performed in a state in which there is no additional moving operation, and a specific condition is satisfied (figures 5A and 9B – 9D also paragraphs 0074 – 0075 and 0120; calibration of the input position in accordance with the line of sight is performed on the basis of the first position and the second position in a case where an instruction operation for executing the specific processing is performed in a state in which there is no additional moving operation, and a specific condition is satisfied).


Regarding claim 2, as mentioned above in the discussion of claim 1, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein, in a case where the specific condition is not satisfied, the control unit performs control such that calibration of the input position in accordance with the line of sight, on the basis of the first position and the second position, is not performed even if an instruction operation for executing the specific processing is performed (figures 5A and 9B – 9D also paragraphs 0074 – 0075 and 0120; wherein, in a case where the specific condition is not satisfied, the control unit performs control such that calibration of the input position in accordance with the line of sight, on the basis of the first position and the second position, is not performed even if an instruction operation for executing the specific processing is performed).

Regarding claim 3, as mentioned above in the discussion of claim 2, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the specific condition includes a condition that a distance between the first position and the second position is greater than a first threshold value (paragraphs 0104, 0114, and 0120; wherein the specific condition includes a condition that a distance between the first position and the second position is greater than a first threshold value).

Regarding claim 4, as mentioned above in the discussion of claim 2, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the specific condition includes a condition that the distance between the first position and the second position is smaller than a second threshold value (paragraphs 0104, 0114, and 0120; wherein the specific condition includes a condition that the distance between the first position and the second position is smaller than a second threshold value).

Regarding claim 5, as mentioned above in the discussion of claim 2, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the at least one memory and the at least one processor further function as a detection unit configured to detect an object, and the specific condition includes that a specific object is detected by the detection unit (paragraphs 0042, 0063, 0093; detecting objects wherein detect an object, and the specific condition includes that a specific object is detected by the detection unit).

Regarding claim 6, as mentioned above in the discussion of claim 2, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the at least one memory and the at least one processor further function as a detection unit configured to detect an object (paragraphs 0042, 0063, 0093; detecting objects), and 
the specific condition includes at least one of a condition that variation in a position of an object detected by the detection unit is not more than a threshold value (paragraphs 0104, 0114, and 0120; the specific condition includes at least one of a condition that variation in a position of an object detected by the detection unit is not more than a threshold value), 
a condition that a pupil of a person is detected by the detection unit (abstract and paragraphs 0012, 0033, 0045 – 0048, 0078 – 0080, 0088 – 0089, and 0111; a condition that a pupil of a person is detected by the detection unit), and 
a condition that an animal or a vehicle is not detected by the detection unit (paragraphs 0042, 0063, 0093; a condition that an animal or a vehicle is not detected by the detection unit).

Regarding claim 7, as mentioned above in the discussion of claim 2, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the specific condition includes that a mode in which continuous AF is performed is not set (paragraphs 0047 – 0048, 0057, 0061, 0079, 0084; wherein the specific condition includes that a mode in which continuous AF is performed is not set).

Regarding claim 8, as mentioned above in the discussion of claim 2, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the specific condition includes that a plurality of position inputs are not performed on the operating member (paragraphs 0074 - 0075 and 0120; wherein the specific condition includes that a plurality of position inputs are not performed on the operating member).

Regarding claim 9, as mentioned above in the discussion of claim 1, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the specific processing is at least one of auto focus and tracking (paragraphs 0047 – 0048, 0054, 0057, 0061, 0079 focus;  abstract and paragraphs 0002, 0012, 0033, 0041, 0045 – 0048, 0067, 0078 – 0079, 0086 – 0089, 0103, 0106, and 0111 tracking).

Regarding claim 10, as mentioned above in the discussion of claim 1, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the instruction operation for executing the specific processing includes a specific touch operation (paragraphs 0074 and figure 5A).

Regarding claim 12, as mentioned above in the discussion of claim 1, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the control unit performs control such that the calibration is performed on a basis of the first position and the second position in a mode in which AF is performed at a position designated by the user (figures 5A and 9B – 9D also paragraphs 0074 – 0075 and 0120; wherein the control unit performs control such that the calibration is performed on a basis of the first position and the second position in a mode in which AF is performed at a position designated by the user also paragraphs 0047 – 0048, 0054, 0057, 0061, 0079 focus), and the calibration is performed on a basis of the first position and a position of an object selected on a basis of the second position in a mode in which AF is performed at a position of an object selected on a basis of a position designated by the user (paragraphs 0042, 0063, 0093; the calibration is performed on a basis of the first position and a position of an object selected on a basis of the second position in a mode in which AF is performed at a position of an object selected on a basis of a position designated by the user).

Regarding claim 13, as mentioned above in the discussion of claim 1, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the control unit performs control such that the calibration is performed on a basis of only longitudinal components of the first position and the second position in a case where the calibration of the input position in accordance with the line of sight is performed on the basis of the first position and the second position (figures 5A and 9B – 9D also paragraphs 0074 – 0075 and 0120; wherein the control unit performs control such that the calibration is performed on a basis of only longitudinal components of the first position and the second position in a case where the calibration of the input position in accordance with the line of sight is performed on the basis of the first position and the second position).

Regarding claim 14, as mentioned above in the discussion of claim 1, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the control unit further performs control such that a guide indicating whether to perform the calibration is displayed in a case where the calibration of the input position in accordance with the line of sight is performed on the basis of the first position and the second position (figure 9B – 9D; wherein the control unit further performs control such that a guide indicating whether to perform the calibration is displayed in a case where the calibration of the input position in accordance with the line of sight is performed on the basis of the first position and the second position).

Regarding claim 15, as mentioned above in the discussion of claim 1, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the at least one memory and the at least one processor further function as a setting unit configured to set, according to a user operation, whether to perform the calibration, on the basis of the first position and the second position, of the input position in accordance with the line of sight (figures 5A and 9B – 9D also paragraphs 0074 - 0075 and 0120; wherein the at least one memory and the at least one processor further function as a setting unit configured to set, according to a user operation, whether to perform the calibration, on the basis of the first position and the second position, of the input position in accordance with the line of sight).

Regarding claim 16, as mentioned above in the discussion of claim 1, Ardo teach all of the limitations of the parent claim.  Additionally, Ardo teaches wherein the moving operation is an operation of moving an operating body in a state in which the operating body touches an operating surface (paragraph 0074; wherein the moving operation is an operation of moving an operating body in a state in which the operating body touches an operating surface).

Regarding claim 17, Ardo teaches a control method of an electronic apparatus (figure 6 item 600), comprising: receiving a line-of-sight input that is a position input in accordance with a line of sight of a user (figure 6 item 670); and performing control such that an indicator is displayed at a first position based on the line-of-sight input, the indicator is moved from the first position to a second position according to a moving operation performed on an operating member that receives a user operation different from the line-of-sight input (figures 9B – 9D also paragraphs 0074 - 0075; performing control such that an indicator is displayed at a first position based on the line-of-sight input, the indicator is moved from the first position to a second position according to a moving operation performed on an operating member that receives a user operation different from the line-of-sight input), (a) calibration of the input position in accordance with the line of sight, on a basis of the first position and the second position, is not performed in a case where an instruction operation for executing specific processing at a position of the indicator is not performed (figures 5A and 9B – 9D also paragraphs 0074 - 0075 and 0120; calibration of the input position in accordance with the line of sight, on a basis of the first position and the second position, is not performed in a case where an instruction operation for executing specific processing at a position of the indicator is not performed), and (b) calibration of the input position in accordance with the line of sight is performed on the basis of the first position and the second position in a case where an instruction operation for executing the specific processing is performed in a state in which there is no additional moving operation, and a specific condition is satisfied (figures 5A and 9B – 9D also paragraphs 0074 – 0075 and 0120; calibration of the input position in accordance with the line of sight is performed on the basis of the first position and the second position in a case where an instruction operation for executing the specific processing is performed in a state in which there is no additional moving operation, and a specific condition is satisfied).

Regarding claim 18, Ardo teaches an electronic apparatus (figure 6 item 600) comprising: a line-of-sight input member configured to receive a line-of-sight input that is a position input in accordance with a line of sight of a user (figure 6 item 670); and a control unit configured to perform control (paragraphs 0012 – 0013) such that an indicator is displayed at a first position based on the line-of-sight input, the indicator is moved from the first position to a second position according to a moving operation performed on an operating member that receives a user operation different from the line-of-sight input (figures 9B – 9D also paragraphs 0074 - 0075; an indicator is displayed at a first position based on the line-of-sight input, the indicator is moved from the first position to a second position according to a moving operation performed on an operating member that receives a user operation different from the line-of-sight input), (a) calibration of the input position in accordance with the line of sight, on a basis of the first position and the second position, is not performed in a case where specific processing is not executed at a position of the indicator (figures 5A and 9B – 9D also paragraphs 0074 - 0075 and 0120; calibration of the input position in accordance with the line of sight, on a basis of the first position and the second position, is not performed in a case where specific processing is not executed at a position of the indicator), and (b) calibration of the input position in accordance with the line of sight is performed on the basis of the first position and the second position in a case where the specific processing is executed in a state in which there is no additional moving operation, and a specific condition is satisfied (figures 5A and 9B – 9D also paragraphs 0074 – 0075 and 0120; calibration of the input position in accordance with the line of sight is performed on the basis of the first position and the second position in a case where the specific processing is executed in a state in which there is no additional moving operation, and a specific condition is satisfied).

Regarding claim 19, Ardo teaches a non-transitory computer readable medium that stores a program (paragraphs 0012 – 0013, 0062 – 0063, 0068 – 0071, 0076, 0085, and 0133), wherein the program causes a computer to execute the control method (paragraphs 0012 – 0013, 0062 – 0063, 0068 – 0071, 0076, 0085, and 0133) according to claim 17 (please see discussion of claim 17 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ardo (US PgPub No. 2018/0191952) in view of Finkelstein (US PgPub No. 2009/0033786).
Regarding claim 11, as mentioned above in the discussion of claim 10, Ardo teach all of the limitations of the parent claim. 
However, Ardo fails to teach wherein the specific touch operation is a double tap. Finkelstein, on the other hand teaches wherein the specific touch operation is a double tap.
More specifically, Finkelstein teaches wherein the specific touch operation is a double tap (paragraphs 0059 and 0068; wherein the specific touch operation is a double tap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Finkelstein with the teachings of Ardo because top improve selection of a display area in Ardo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MCMILLAN (US PgPub No. 2019/0158713) teaches eye tracking on display.
Osman (US Patent No. 9832441) teaches eye tracking on display.
Fahey (US Patent No. 9639987) teaches eye tracking on display.
Thorn (US PgPub No. 2016/0291690) teaches eye tracking on display.
Kritt (US Patent No. 8917913) teaches eye tracking on display.
Boelter (US PgPub No. 2014/0092006) teaches eye tracking on display.
Segal (US Patent No. 8508614) teaches eye tracking on display.
Hill (US PgPub No. 2013/0155309) teaches eye tracking on display.
Bar-Zeev (US PgPub No. 2012/0154277) teaches eye tracking on display.
Kalinli (US PgPub No. 2012/0146891) teaches eye tracking on display.
YUAN (US PgPub No. 2011/0006978) teaches eye tracking on display.
Singh (US PgPub No. 2007/0081090) teaches eye tracking on display.
Mallinson (US PgPub No. 2006/0038833) teaches eye tracking on display.
Stavely (US PgPub No. 2004/0212712) teaches eye tracking on display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
05/13/2022